DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed May 9, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-20 are pending.
4.	In the reply filed on November 4, 2021, applicant elected Group II, claims 11-20, without traverse.
5.	Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 11-20 are examined on the merits.

Claim Objections
7.	Claim 13 is objected to because of the following informalities:  there is a period between the first recitation of “planarum” and “is” that should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.	Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gang (KR 10-2018-0013716 – English translation provided).
	This reference teaches a fermented steam-dried ginseng berry composition.  The reference teaches that the composition is made by steam drying ginseng berries and then extracting the steam dried berries in water.  The water extract is then fermented with Lactobacillus plantarum.  The reference teaches that this process increases the concentration of target ginsenosides Re, Rg2, Rb1, Rc, and Rd.  The reference also teaches that ethanol is a useful solvent in the process (see paragraphs 76-82 of the translation).  
	The reference does not explicitly teach that this ginseng berry product is administered for the treatment of neurodegenerative diseases.  However, the reference does teach that ginseng berry extracts with large concentrations of ginsenosides are useful in treating dementia (see paragraph 73 of the translation).  Thus, given that the reference teaches that the steam dried, fermented ginseng berry extract has a higher concentration of ginsenosides, an artisan would reasonably expect that this product would be useful for treating the neurodegenerative disease dementia.  This reasonable expectation of success would have motivated the artisan to modify the reference to include the treatment of neurodegenerative dementia.
	While the reference does teach the use of L. plantarum, the reference does not specifically teach that the L. plantarum is the strain KCTC 14392BP.  However, both the reference strain and the claimed strain reasonably appear to be either the same or substantially the same based on the fact that both the reference strain and the claimed strain are both the same bacterial species and both are capable of fermenting ginseng berries to produce pharmaceutical ingredients. Thus, in the absence of any evidence to the contrary, the claimed strain is considered to be taught by reference.
9.	Claim(s) 11and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gang (KR 10-2018-0013716 – English translation provided) in view of Joo (US 2016/0022751).
	The teaching of Gang are discussed above. The reference does not specifically teach treating neurodegenerative diseases such as Alzheimer’s disease, Lewy body dementia, and cerebral amyloid angiopathy.  However, Joo teaches treating these diseases with a ginseng berry extract where the active ingredient is Re, Rg2, Rb1, Rc, and Rd (see paragraphs 9, 46, 54 and 75-76).  Thus, an artisan of ordinary skill would reasonably expect that the ginseng berry composition taught by Gang would also be useful in treating these diseases because both compositions have the same active ginsenosides.  This reasonable expectation of success would have motivated the artisan to modify Gang to include the treatment of additional neurodegenerative diseases such as Alzheimer’s disease, Lewy body dementia, and cerebral amyloid angiopathy.  

10.	No claims are allowed.

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655